Citation Nr: 1727509	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an upper back disorder, other than costovertebral syndrome. 

2.  Entitlement to service connection for arthritis, claimed as rheumatoid arthritis. 
 
3.  Entitlement to an increased disability evaluation for costovertebral syndrome, currently rated as 20 percent disabling. 
 
4.  Entitlement to an increased evaluation for left chondromalacia patella (left knee disability), currently rated as 10 percent disabling. 
 
5.  Entitlement to an increased disability evaluation for right chondromalacia patella (right knee disability), currently rated as 10 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, T.V., and C.R.


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from August 1989 to May 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas. 

The Veteran appeared at a videoconference at the RO, with the undersigned Veterans Law Judge presiding in Washington, DC, in June 2013.  A transcript of the hearing is of record.

When this case was previously before the Board in July 2016, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.  Namely, in regards to the issue of entitlement to service connection for an upper back disorder, an addendum VA opinion was received in November 2016.  This remand directive has been substantially complied with, and the case again is properly before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As is further discussed below, in his written brief dated in April 2017, the Veteran's representative appears to raise a claim for service connection for left lower extremity radiculopathy as part of the service-connected costovertebral syndrome. Such issue is part and parcel of the Veteran's claim of entitlement to an increased rating for his costovertebral syndrome, as the rating criteria governing the evaluation of spine disabilities specifically indicate that that any associated objective neurologic abnormalities, such as radiculopathy, should be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2016).  Therefore, the matter of radiculopathy will be addressed on remand as part of the issue of entitlement to an increased rating for the costovertebral syndrome.

The Board also notes that in the April 2017 brief, the Veteran's representative noted that a November 2016 VA examiner stated that the back condition impacts the Veteran's ability to work.  The representative also stated that the left lower extremity radiculopathy condition impacted the Veteran's ability to work.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal, the matter of unemployability has been raised.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for an upper back disorder is addressed below; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An upper back disorder, other than costovertebral syndrome, was not shown in service or for many years thereafter, and has not been shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for an upper back disorder, other than costovertebral syndrome, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2009, prior to the October 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; information and evidence that the Veteran was expected to provide; and how VA determines the disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  All identified and available service and post-service treatment records have been secured.

The Board notes that multiple VA examinations with opinions were obtained for the Veteran's claims, as outlined below.  When taken together, review of these examination reports and opinions reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports taken together are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the duties to notify and assist have been met.

Background Information and Legal Criteria

The Veteran asserts that his upper back disorder is etiologically related to service.  Specifically, the Board notes that the Veteran is already service-connected for costovertebral syndrome (arthritis of the thoracic spine); thus, the analysis below does not involve the costovertebral syndrome.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For chronic diseases listed in 38 C.F.R. § 3.309(a), which include arthritis, service connection will be presumed under 38 C.F.R. § 3.303(b) where there are either chronic symptoms shown in service or continuous symptoms since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection also may be granted on a presumptive basis for certain chronic diseases, including arthritis, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a) (3), 3.309(a).

Analysis

In this case, post-service treatment records show an October 2007 VA examination in which cervical spondylosis, disc disease, and cervical multilevel discogenic and degenerative disease was diagnosed; a January 2008 VA treatment record showed mild-to-moderate disk disease at C4-5 and C5-6.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, service treatment records show a complaint of lower neck pain in July 1992 with an MRI showing no bony abnormalities.  Accordingly, Hickson element (2) is at least arguably met.  

In regards to Hickson element (3), the Veteran was afforded a VA examination in April 2014 in which the examiner stated that the neck condition was most likely than not related to posttraumatic arthritis, post service.  The examiner noted a May 1998 X-ray which was normal and stated that there was no recorded visit to the Veteran's primary care physician that showed any complaint of neck pain until January 2008 when he was diagnosed with a neck sprain.  The examiner opined that there was no nexus with service; there was a 14 year gap with no mention of a neck condition.  

The Board sought clarification from the April 2014 VA examiner in a February 2016 remand.

In response to the Board's February 2016 remand, the Veteran was afforded a VA examination in November 2016 in which the VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran was already service-connected for thoracic spine arthritis.  The examiner noted a single, isolated mention of lower neck complaints in 1992, that a general medical examination was silent for any neck/cervical spine symptoms or complaints in 1995, and a 2004 cervical spine X-ray was negative.  The examiner stated that there was lack of data to support chronic ongoing signs/symptoms of the neck in service.  The examiner opined that it was more likely than not that the neck was post-service as a chronic condition, not established until many years past service.

In this case, as to the issue of the etiology of the Veteran's upper back disorder, other than costovertebral syndrome (arthritis of the thoracic spine), the Board finds the VA examination report in November 2016 to be the most probative evidence of record as it was based upon a review of the claims file, examination and interview of the Veteran, and opinion with rationale was provided.  

The Board finds that the November 2016 VA examiner made it clear that there was no nexus to service; there was lack of data to support chronic ongoing signs/symptoms of the neck condition in service; and the neck condition was a post-service chronic condition, not established until many years past service.  Accordingly, the Board concludes that the VA opinion carries significant weight.  No other competent opinion providing a positive nexus between service and the Veteran's upper back disorder has been presented. 

The Board notes that the Veteran also submitted multiple lay statements in February 2010, attesting to his back pain starting in service.  Moreover, at his aforementioned videoconference hearing in June 2013, the Veteran testified as to having had upper back problems in service.  A witness testified that the Veteran had had upper back problems since service.

The Board acknowledges that the Veteran is competent to testify as to his beliefs that his upper back disorder is related to service.  However, there is nothing in the record to suggest that the Veteran, or those individuals submitting lay statements and testimony, has the appropriate training, experience, or expertise to render a medical opinion regarding etiology.  See 38 C.F.R. § 3.159 (a)(1) (2016) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that his current upper back disorder was etiologically related to service are outweighed by the competent and probative medical opinions.  See Barr, 21 Vet. App. 303; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board finds the to the VA examiners' opinions are competent and probative as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by licensed medical professionals.  Therefore a nexus between service and the Veteran's upper back disorder cannot be established, and the criteria of Hickson element (3) are not met. 

With regards to presumptive service connection, the weight of the evidence shows no chronic symptoms of arthritis during service, no continuous symptoms of arthritis since service, and that the upper back disorder did not manifest to a compensable degree within one year of service.  To this point, service treatment records are absent for any showing of chronic symptoms, testing, or diagnosis for cervical arthritis, and the first mention of arthritis in the record is not until many years after service.  As such, presumptive service connection is not warranted.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for an upper back disorder is denied.


REMAND

The Board finds that additional evidentiary development is required before the remaining issues on appeal are adjudicated.

In response to the Board's July 2016 remand, the Veteran was afforded VA examinations in November 2016.

In regards to the arthritis claim, the November 2016 VA examiner stated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the Veteran's dates of service and stated that there was no record of care or treatment for rheumatoid arthritis; the first record of care for rheumatoid arthritis was in 2013, 20 years after separation from service.

The Board finds that clarification is required for this opinion as the VA examiner appeared to base this opinion on absence of treatment.  Clarification is needed because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In regards to the increased rating claims on appeal, in the aforementioned April 2017 brief the Veteran's representative stated that the conditions on appeal have worsened since the last VA examination, and the Veteran's flare-ups continued to cause severe pain with additional loss of range of motion.

The Board also notes that the November 2016 VA examiner did not report whether testing of the back or knees was performed on active and passive motion, and in both weightbearing and non-weightbearing.  38 C.F.R. § 4.59 (2016) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weightbearing and non-weight bearing if possible, and if possible, with the range of the opposite undamaged joint.  Id.  

The United States Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

For these reasons, new examinations are necessary.  Barr, 21 Vet. App. 303, 312 (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Finally, when evidence of unemployability is submitted during the course of an appeal for an increased disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice, 22 Vet. App. 447, 453-54.  As mentioned above, in the April 2017 brief, the Veteran's representative noted that the November 2016 VA examiner stated that the back condition impacts the Veteran's ability to work.  The representative also stated that the left lower extremity radiculopathy condition impacted the Veteran's ability to work.

The record is insufficient to adjudicate the issue of a TDIU, however.  As opposed to a disability rating based on rating schedule, which is based on the average impairment in earning capacity caused by a disability, entitlement to TDIU is based on an individual's particular circumstances.  Rice at 452.  In this case, the record does not contain the information necessary to determine if the Veteran's service-connected disabilities render him unemployable because the record does not contain information about the Veteran's employment history and vocational background.  Therefore, the issue of entitlement to a TDIU must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU. Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Provide access to the electronic claims file to the VA examiner who conducted the November 2016 examination, or to a different suitable examiner if the November 2016 examiner is not available, to determine the nature and etiology of any arthritis, claimed as rheumatoid arthritis.  Based on a review of the claims file, a copy of this Remand, and the Veteran's statements regarding the development and treatment of his arthritis, claimed as rheumatoid arthritis, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any arthritis, claimed as rheumatoid arthritis, diagnosed during the pendency of this appeal, had its onset in service or is otherwise related to his period of service.  Complete rationale must be provided for any opinions expressed.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

The examiner's attention is invited to the following: Veteran was seen with complaints of multiple joint pains while in service.  A September 1992 record shows a diagnosis of myofascial pain syndrome.  In May 1996, the Veteran was seen for a rheumatology consult.  A history of multiple arthralgias was noted at that time.  The Veteran was referred for a rheumatology screen at that time.  The results of the testing are not available for review.  In April 2009, serological testing confirmed the presence of rheumatoid arthritis.  The Veteran has indicated that he has had arthralgia type pain since his period of service.

3.  Schedule the Veteran for VA orthopedic and neurological examinations to determine the symptoms and severity of his service-connected costovertebral syndrome (arthritis of the thoracic spine) and right and left knee disorders.  Access to the electronic claims file should be made available to the examiner(s) for review.  All tests and studies deemed necessary by the examiner(s) should be performed. 

As to the costovertebral syndrome (arthritis of the thoracic spine), the examiner(s) should report the range of motion of the thoracolumbar spine in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner(s) should report if there is evidence of ankylosis.  The examiner(s) should also describe the frequency and length of any incapacitating episodes (e.g., requiring bedrest) in the past year. 

The examiner(s) should note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner(s) should so state.  Complete detailed rationale should be given for all opinions and conclusions expressed.  

In particular, the examiner must state whether the Veteran has radiculopathy of either or both lower extremities that is related to the service-connected lumbar spine disorder.

As for the costovertebral syndrome (arthritis of the thoracic spine), and right and left knees, the examiner(s) should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner(s) should report the ranges of knee motion in degrees.  The examiner(s) should also report whether the right or left knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, of flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner(s) should also report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms.

Further, the examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities relative to his ability to engage employment-related activities.  The supporting rationale for all opinions expressed must be provided.
 
4.  Then, complete any development necessary to adjudicate the Veteran's claim of TDIU.

5.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the matter is returned to the Board.  See Stegall, 11 Vet. App. 268. 
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


